DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

In view of the arguments in the Appeal Brief filed on December 29, 2020, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891                                   


Drawings
The drawings are objected because Figures 1A, 1B, 1C, and 1D should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Camillo-Castillo (US 9, 245, 951) in view of Shea (US 2015/0162322).
Regarding claim 1, Camillo-Castillo discloses a method for fabricating a semiconductor device comprising: forming a silicon oxide layer  (Fig.1; numeral 18; Fig.9, numeral 82) over a silicon substrate (10) (column 2, lines 10-15); forming a silicon nitride layer (20) (column 2, lines 49-51) over the silicon oxide layer (18); (82); performing a nitride etch through a mask (22) to create an opening through the silicon nitride layer (20) (Fig.1; Fig.9) , wherein the nitride etch is stopped upon exposing the silicon oxide layer (Fig.1; numeral 18; Fig.9, numeral 82); performing a wet etch through the opening in the silicon nitride layer  (Fig.3; Fig. 10, numeral 20) using a hydrogen fluoride (HF) based etchant (column 3, lines 55-60) , wherein the HF-based etchant removes portions of the silicon oxide   (18); (82), (83) layer exposed through the opening and exposes a portion of the silicon substrate (Fig.3; Fig.10, numeral 10), wherein the wet etch laterally removes portions of the silicon oxide layer (18);  (82), (83) under the silicon nitride layer (20); and epitaxially growing a germanium layer (Fig.4; Fig.11, numeral 30; column 4, lines 55-63) on the exposed portion of the silicon substrate (10), through the opening in the silicon nitride layer (20).
Camillo-Castillo does not explicitly disclose that the nitride etch is a dry nitride etch.
Camillo-Castillo however discloses etching the nitride layer.  And Shea discloses etching the nitride layer (Figs. 2, 3, numeral 108) by the dry etch (Fig.2; numeral 200; [0033]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was field to modify Camillo-Castillo with Shea to perform the dry etch 
Regarding claim 4, Camillo-Castillo discloses that the wet etch comprises an HF based oxide wet etch (column 3, lines 55-60).
Regarding claim 9, Camillo-Castillo does not explicitly disclose growing the germanium layer to a thickness of about 400 to 600 nm.
Camillo-Castillo however discloses that the germanium layer (Fig.4, numeral 30) is a collector pedestal (column 5, lines 5-10).  Camillo-Castillo further discloses that the dimensions of the collector pedestal (30) can be adjusted to optimize performance (column 4, lines 6-65; column 5, lines 45-51).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to have a thickness of germanium layer to be in the claimed range for the purpose of optimization the device performance (Camillo-Castillo; column 4, lines 6-65; column 5, lines 45-51).
Regarding claim 10, Camillo-Castillo does not explicitly disclose wherein the exposed portion of the silicon substrate has a width of about 2400 nm.
Camillo-Castillo however discloses that the exposed portion of the silicon substrate used for growing based epitaxy structure (Fig.8, Fig.10). Camillo-Castillo further discloses that dimension of subsequently growing epitaxial structure (30) can be adjusted to optimize the device performance (column 5, lines 35-45).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to have the exposed portion of the silicon substrate to be in the .
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Camillo-Castillo  in view of Shea as applied to claim 1 above, and further in view of Enquist (US 2017/0179029).
Regarding claim 2, Camillo-Castillo does not explicitly discloses the dry etch comprises a CF4 and O2 based nitride dry etch ([0033]).
Enquist however discloses that the dry etch includes CF4 and O2 ([0132]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Camillo-Castillo with Enquist to have the dry etch that includes O2 because these are typical gases used in dry etching of dielectric layers. (Enquist, [0132])
Claims 3  is rejected under 35 U.S.C. 103 as being unpatentable Camillo-Castillo  in view of Shea as applied to claim 1 above, and further in view of Aloni (US 2002/0016081).
Regarding claim 3, Camillo-Castillo does not explicitly disclose the dry etch comprises a SF6 based nitride dry etch.
Aloni however discloses the dry etch comprises a SF6 based nitride dry etch ([0040]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was field to modify Camillo-Castillo with Aloni to have  perform the dry etch comprising a SF6.
Claims 5-8, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Camillo-Castillo in view of Shea as applied to claim 1 above, and further in view of Adkisson (US 2013/0134483).
Regarding claims 5 and 6, Camillo-Castillo does not explicitly disclose the silicon oxide layer to a thickness of 100 Angstroms or less.
Adkisson however discloses the silicon oxide layer (Fig.1, numeral 103) to a thickness of 200 Angstroms or less ([0024]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Camillo-Castillo with Adkisson to have the silicon oxide layer to a thickness of 100 Angstroms or less for the purpose of effective selective growth  of the epitaxial structure in the trench (Adkisson, [0027]).
Regarding claims 7 and 8, Camillo-Castillo does not explicitly disclose the silicon nitride layer to a thickness of 750 to 850 Angstroms.
Adkisson however discloses the silicon nitride layer (Fig.1, numeral 104) to a thickness of 500 to 900 Angstroms ([0024]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Camillo-Castillo with Adkisson to have the silicon nitride layer to be in the claimed range for the purpose of effective selective growth of the epitaxial structure in the trench (Adkisson, [0027]).
Regarding claim 22, Camillo-Castillo does not explicitly disclose the wet etch laterally removes less than 100 Angstroms of the silicon oxide layer under the silicon nitride layer.

It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Camillo-Castillo with Adkisson to perform the wet etch that laterally removes less than 100 Angstroms of the silicon oxide layer under the silicon nitride layer for the purpose of effective selective growth of the epitaxial structure in the trench (Adkisson, [0027]).
Claims 1, 11, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Assefa (US 2009/0108384) in view of Shea and Adkisson (US 2013/0134483).
Regarding claim 1, Assefa discloses a method for fabricating a semiconductor device comprising: forming a silicon oxide layer (Fig.3E, numeral 115; [0026]) over a silicon substrate (145) ([0020]); forming a silicon nitride layer (135) ([0019]) over the silicon oxide layer (115); performing a dry nitride etch ([0027]) to create an opening through the silicon nitride layer  (135) and exposing a portion of the silicon substrate (145) (Fig.3F) and epitaxially growing a germanium layer (Fig.3G, numeral 320) on the exposed portion of the silicon substrate (145), through the opening in the silicon nitride layer (135) ([0027]). 
Assefa does not disclose (1) that the dry nitride etch is performed through a mask, wherein the dry nitride etch is stopped upon exposing the silicon oxide layer; performing a wet etch using a hydrogen fluoride (HF) based etchant through the opening in the silicon nitride layer, wherein etchant removes portions of the silicon oxide layer exposed through the opening and exposes a portion of the silicon substrate; (2) 
Regarding element (1), Shea discloses performing the dry etch (Fig.4, numeral 220) is performed through a mask (118), wherein the dry nitride etch is stopped upon exposing the silicon oxide layer (106); performing a wet etch  (Fig.5; numeral 230) using a hydrogen fluoride (HF) based etchant  ([0035]) through the opening in the silicon nitride layer (116), wherein etchant removes portions of the silicon oxide layer (106) exposed through the opening and exposes a portion of the silicon substrate (100).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Assefa with  Shea perform the dry nitride etch is performed through a mask, wherein the dry nitride etch is stopped upon exposing the silicon oxide layer; performing a wet etch using a hydrogen fluoride (HF) based etchant through the opening in the silicon nitride layer, wherein etchant removes portions of the silicon oxide layer exposed through the opening and exposes a portion of the silicon substrate for the purpose of  leaving a pristine surface with the intended geometry intact (Shea; [0035])
Regarding element (2), Adkisson however discloses using a hydrogen fluoride (HF) based etchant ([0041]), wherein the wet etch laterally removes portions of the silicon oxide layer (Fig.6, numeral 103) under the silicon nitride layer (104).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Assefa with Adkisson to use a hydrogen fluoride (HF) based etchant, wherein the wet etch laterally removes portions of the silicon oxide layer 
Regarding claim 11, Assefa  discloses forming an n-type region (Fig.1B, numeral “N”) in the germanium layer (155); and forming a p-type region (Fig.1B, numeral “P”) in the germanium layer (155), wherein the n-type region (“N”) is separated  (“I”) from the p-type region  (“P”) within the germanium layer (155) ([0021]).
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Assefa in view of Adkisson  as applied to claim 1 above, and further in view of Kang (US 2015/0214387).
Regarding claim 23, Assefa discloses a first region having the first conductivity type (Fig. 1B, numeral “N” ) is formed at a lower surface of the germanium layer (155) (note: “ a lower surface” is not defined ); and introducing a dopant having a second conductivity type, opposite the first conductivity type, into an upper surface of the germanium layer (155) (note: “ an upper surface” is not defined;  (Fig. 1B; “P”), thereby forming a second region having  the second conductivity type at the upper surface of the germanium layer (155), wherein the first region is separated from the second region ([0021]).
Assefa does not disclose introducing a dopant having a first conductivity type into the silicon substrate prior to epitaxially growing the germanium layer.
Assefa however discloses that silicon substrate is a silicon optical waveguide features (145) ([0022]) and the germanium layer (155) grows on the silicon optical waveguide feature (145) (Fig.3J).  And Kang discloses introducing a dopant having a 
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Assefa with Kang to have a dopant having a first conductivity type into the silicon substrate prior to epitaxially growing the germanium layer for the purpose of forming electrodes of a photodetector (Kang, [0034]).
Response to Arguments
Applicant’s arguments, see Appeal Brief filed 12/29/2020, with respect to the rejection(s) of claim(s) 1-11, 22, and 23 under Adkisson (US 2013/0134483) in view of Shea (US 2015/0162322) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly discovered prior art presented in this Office Action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849.  The examiner can normally be reached on Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JULIA SLUTSKER/Primary Examiner, Art Unit 2891